DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Application No. 16/132,012, filed on September 14, 2018, which is a continuation of U.S. Application No. 14/93 1,485 filed on November 3, 2015, which is a continuation of 13/3 19,733 filed on December 20, 2011, which is a national-stage application under 35 USC 371 of PCT/KR2010/002232 filed on April 12, 2010, which claims the benefit of priority from Korean Patent Application No. 10-2009-0041119 filed on May 12, 2009, and the contents of the aforementioned applications are incorporated herein by reference in their entirety.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/24/2020, 05/14/2020, and 06/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10-13, and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirose et al. (USPGPub 2005/0071081) in view of Lee et al. (USPGPub 2006/0100778).	As per claim 1, Hirose discloses a navigation method using a data server, the navigation method comprising; 		receiving first identification information from a first electronic device, wherein the first identification information is inputted form the first electronic device (see at least paragraph 0191; wherein the processor 430 controls the transceiver 410 to transmit the current-position information, the destination information and the setting information stored in the memory 420 as well as a signal requesting the travel route search to the server 500. When transmitting the various information, the transceiver 410 also transmits the terminal-specific information for identifying the terminal unit 400); 	authenticating a user of the first electronic device by using the first identification information (see at least paragraph 0191; wherein when transmitting the various information, the transceiver 410 also transmits the terminal-specific information for identifying the terminal unit 400; 	receiving destination information from the first electronic device, wherein the destination information is inputted form the first electronic device (see at least paragraph 0191; wherein the processor 430 controls the transceiver 410 to transmit the current-position information, the destination information and the setting information stored in the memory 420 as well as a signal requesting the travel route search to the server 500. When transmitting the various information, the transceiver 410 also transmits the terminal-specific information for identifying the terminal unit 400 (Step S405)); 	generating setting information including the destination information (see at least paragraph 0193; wherein based on the current-position information, destination information, the setting information and the current traffic-congestion information, the route processor 555 of the CPU 550 executes a route search processing to search for the travel route from the current-position of the vehicle to the destination (Step S408)); 	storing the generated setting that is classified by the first identification information (see at least paragraph 0163; wherein the storage 540 has various information storage areas for storing various information); 	connecting to a second electronic device when the second electronic device is turned on (see at least Figure 12; items 400). Hirose does not explicitly mention searching for setting information assigned to the connected second electronic device; and transmitting the searched setting information to the second electronic device; and wherein the second electronic device calculates a path from a present position of the second electronic device to a destination point based on the destination information that is included in the setting information received from the data server.	However Lee does disclose:	searching for setting information assigned to the connected second electronic device (see at least paragraph 0033; wherein transmits the current position information and destination information to the information server 50 in step 302. After that, the information server 50 searches the multi-route to the corresponding destination using the previously stored map data, the real-time traffic information and the like in step 304); and 	transmitting the searched setting information to the second electronic device (see at least paragraph 0033; wherein the information server 50 generates the first RGI data on the searched multi -route in step 306, and transmits the generated first RGI data to the navigation device 30 through the wireless network 40 in step 308); and 		wherein the second electronic device calculates a path from a present position of the second electronic device to a destination point based on the destination information that is included in the setting information received from the data server (see at least paragraph 0034; wherein the navigation device 30 receives the first RGI data from the information server 50, and determines the route using the received first RGI data in step 310. That is, the navigation device 30 analyzes the first RGI data to extract driving information on the multi-route, and compares the position of the driving information on the multi-route with the current vehicle position on the map to track the vehicle driving state and determine the route depending on the tracked result).  	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Lee with the teachings as in Hirose. The motivation for doing so would have been to provide an invention to take less time to re-search a new route, see Lee paragraph 0048.	As per claim 2, Hirose discloses wherein the first identification information is a user ID for connecting to the data server or intrinsic identification number given to the first electronic device (see at least paragraph 0174; wherein terminal-specific information such as ID numbers for identifying a terminal unit 400).  	As per claim 3, Hirose discloses wherein the first electronic device displays user interface for receiving a user input, receives the destination point from the user through the user interface and displays the received destination point on a first map image (see at least Figure 1; item 140).  	As per claim 4, Hirose discloses wherein the first electronic device further receives a starting point from 31342891v.1Attorney Docket No. 614015the user through the user interface (see at least paragraph 0077; wherein the current-position recognizer 181 can recognize not only the current-position of the vehicle as described above but also a starting point, i.e. an initial point set by the terminal input section 130 as the current simulated position) and displays preliminary moving path that is calculated based on the received starting point and the destination point on the first map image (see at least paragraph 0093; wherein the travel route information includes, for example, the route guidance information for navigating the vehicle during the drive thereof drive for assisting the drive. The route guidance information may be appropriately displayed on the terminal display 140 or output as sounds from the sound output section 150 to assist the drive…see at least paragraph 0113; wherein After the desired map information is displayed on the terminal display 140 in this way, the user identifies the destination by appropriately specifying the point of the destination with the input operation at the terminal input section 130, for example, by moving the cursor displayed on the map on the screen. When the point information is specified in this way, the destination recognizer 182 of the processor 180 recognizes the point information of the destination as the destination information and stores it in the memory 170).  	As per claim 6, Lee discloses wherein the connecting is performed at a request of a user of the second electronic device or automatically performed in interlocked with the turn-on operation of the second electronic device (see at least paragraph 0033; wherein when the driver is guided along the route to the destination, the navigation device 30 receives the GPS information to detect current position information, and transmits the current position information and destination information to the information server 50 in step 302).  	As per claim 10, Lee discloses wherein the second electronic device perform route guidance by displaying the calculated path on a second map image (see at least paragraph 0035; wherein the navigation device 30 continues to navigate, repeating the loop of steps 310 and 312 until before the vehicle arrives at the destination).  	As per claim 11, Hirose discloses wherein the setting information further comprises at least one item selected from the group consisting of passing point information, moving path information, and essential passing segment information (see at least paragraph 0109; wherein the processor 180 makes the terminal display 140 display a screen for prompting the user to set various information necessary for travel route search such as the destination, the setting information about the preference for shortest travel distance or shortest travel time and necessity of the traffic-congestion prediction).  	As per claim 12, Lee discloses wherein the second electronic device is mounted in a vehicle (see at least Figure 1; item 30).  	As per claim 13, Lee discloses wherein the second electronic device calculates the present position using signals received from at least three artificial satellites (see at least paragraph 0005; wherein the navigation system receives GPS (Global Positioning System) information including latitude, longitude and altitude from a plurality of satellites belonging to a GPS to calculate current mobile position). 	As per claim 16, Lee discloses wherein the second electronic device receives information about a real time road traffic situation (see at least paragraph 0033; wherein the information server 50 searches the multi-route to the corresponding destination using the previously stored map data, the real-time traffic information and the like in step 304. The information server 50 generates the first RGI data on the searched multi -route in step 306, and transmits the generated first RGI data to the navigation device 30 through the wireless network 40 in step 308).  	As per claim 17, Lee discloses wherein the second electronic device stores map data and path guidance data related to the map data (see at least paragraph 0025; wherein map matching is performed using the current vehicle position and the map data stored in the map data storage 202).  	As per claim 18, Lee discloses wherein the data server acquires the moving path according to a search condition (see at least paragraph 0033; wherein when the driver is guided along the route to the destination, the navigation device 30 receives the GPS information to detect current position information, and transmits the current position information and destination information to the information server 50 in step 302).  		As per claim 19, Lee discloses wherein the server receives actual moving path data from the second electronic device (see at least paragraph 0033; wherein when the driver is guided along the route to the destination, the navigation device 30 receives the GPS information to detect current position information, and transmits the current position information and destination information to the information server 50 in step 302).  	As per claim 20, Hirose discloses a data server (see at least Figure 15; item 500) comprising; 	a server communication unit (see at least Figure 15; item 510);	a server storage unit (see at least Figure 15; item 540); and 	a server controller configured to control operation of the server communication unit and the server storage unit (see at least Figure 15; item 550);	wherein the server controller (see at least Figure 15; item 550) is further configured to: 		receive first identification information from a first electronic device, wherein the first identification information is inputted form the first electronic device (see at least paragraph 0191; wherein the processor 430 controls the transceiver 410 to transmit the current-position information, the destination information and the setting information stored in the memory 420 as well as a signal requesting the travel route search to the server 500. When transmitting the various information, the transceiver 410 also transmits the terminal-specific information for identifying the terminal unit 400); 		authenticate a user of the first electronic device by using the first identification information (see at least paragraph 0191; wherein when transmitting the various information, the transceiver 410 also transmits the terminal-specific information for identifying the terminal unit 400);		receive destination information from the first electronic device, wherein the destination information is inputted form the first electronic device (see at least paragraph 0191; wherein the processor 430 controls the transceiver 410 to transmit the current-position information, the destination information and the setting information stored in the memory 420 as well as a signal requesting the travel route search to the server 500. When transmitting the various information, the transceiver 410 also transmits the terminal-specific information for identifying the terminal unit 400 (Step S405)); 		generate setting information including the destination information (see at least paragraph 0193; wherein based on the current-position information, destination information, the setting information and the current traffic-congestion information, the route processor 555 of the CPU 550 executes a route search processing to search for the travel route from the current-position of the vehicle to the destination (Step S408)); 		store the generated setting that is classified by the first identification information (see at least paragraph 0163; wherein the storage 540 has various information storage areas for storing various information); 		connect to a second electronic device when the second electronic device is turned on (see at least Figure 12; items 400). Hirose does not explicitly mention search for setting information assigned to the connected second electronic device; and transmit the searched setting information to the second electronic device; and wherein the second electronic device calculates a path from a present position of the second electronic device to a destination point based on the destination information that is included in the setting information received from the data server.	However Lee does disclose: 31342891v.1Attorney Docket No. 614015		search for setting information assigned to the connected second electronic device (see at least paragraph 0033; wherein transmits the current position information and destination information to the information server 50 in step 302. After that, the information server 50 searches the multi-route to the corresponding destination using the previously stored map data, the real-time traffic information and the like in step 304); and 		transmit the searched setting information to the second electronic device (see at least paragraph 0033; wherein the information server 50 generates the first RGI data on the searched multi -route in step 306, and transmits the generated first RGI data to the navigation device 30 through the wireless network 40 in step 308); and 		wherein the second electronic device calculates a path from a present position of the second electronic device to a destination point based on the destination information that is included in the setting information received from the data server (see at least paragraph 0034; wherein the navigation device 30 receives the first RGI data from the information server 50, and determines the route using the received first RGI data in step 310. That is, the navigation device 30 analyzes the first RGI data to extract driving information on the multi-route, and compares the position of the driving information on the multi-route with the current vehicle position on the map to track the vehicle driving state and determine the route depending on the tracked result).  	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Lee with the teachings as in Hirose. The motivation for doing so would have been to provide an invention to take less time to re-search a new route, see Lee paragraph 0048.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hirose et al. (USPGPub 2005/0071081), in view of Lee et al. (USPGPub 2006/0100778), and further in view of Fukawa (US 6,167,346).	As per claim 5, Hirose and Lee do not explicitly mention the navigation method further comprising generating title information corresponding to the setting information based on the destination information.	However Fukawa does disclose:	the navigation method further comprising generating title information corresponding to the setting information based on the destination information (see at least column 5 lines 41-50; wherein control data area 90 is capable of storing n different titles, i.e., titles #1 through #N and n different directories 90b, i.e., directories #1 through # N. In the illustrative embodiment, each title 90a stores data representative of a start point and an end point or destination and entered on the operation 40. Each directory 90b stores the address of the data stored in the associated title 90a. The data area 92 stores various kinds of data including the time data stated earlier. The controller 20 guides the operator of the vehicle by using such data stored in the hard disk 38).  	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Fukawa with the teachings as in Hirose and Lee. The motivation for doing so would have been to provide a faster way to identify information based on destination routes, see Fukawa column 12 lines 15-35.

Allowable Subject Matter
Claim(s) 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the transmitting the searched setting information to the second electronic device comprises: receiving a second identification information from the second electronic device; and searching for the first identification information matched to the received second electronic device and searching for setting information matched to the searched first identification information.  	Claims 14-15 are object to by virtue of their dependency.
Claim(s) 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the transmitting the searched setting information to the second electronic device comprises: if the searched setting information assigned to the second electronic device is one, receiving a user selection from the second electronic device whether to receive the searched setting information; and if the user selection not to request the setting information is inputted, setting the second electronic device to a general path search mode.
Claim(s) 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the transmitting the searched setting information to the second electronic device comprises: if the searched setting information assigned to the second electronic device is plural, transmitting the setting information selected by the second electronic device among the plurality of setting information to the second electronic device.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2009/0198443 – Provides a method for guiding a vehicle to a destination along a guide route, particularly to an in-vehicle navigation device and a parking space guiding method capable of guiding a vehicle to an appropriate parking space when the destination is set to a facility in a shopping mall.	USPGPub 2007/0276585 - Provides a navigation apparatus installed in a vehicle, and also to a vehicle lending system for lending a vehicle provided with a navigation apparatus, and a method for lending such a vehicle.	USPGPub 2012/0101716 - Provides a navigation device and navigation system that can enable a user to more easily receive a guide of a desired moving path.	USPGPub 2012/0010816 - Provides a navigation system for finding candidate routes and navigating from any departure place to a destination by foot, by automobile, or by public transportation; and relates in particular to a navigation system, a route search server, a route search agent server, and a navigation method for carrying out navigation in cases where the countries or regions being navigated have different languages, when finding routes and navigating with roads or transportation that extend across countries or regions.	USPGPub 2010/0029293 - Provides a device for navigation assistance that includes at least one receiver for receiving location information related to the geographical location of the device.	USPGPub 2005/0140524 - Provides a route information supply system comprises a reception module which receives information on a current position and a destination from a terminal device by communication, a map data storage module storing at least detailed map data and summary map data, a traffic information storage module which stores traffic information, a route search module which searches for a guidance route based on the current position and the destination, a map information generation module which generates map information on an area containing the searched route by use of the map data storage module, and an output module which outputs the generated map information to the terminal device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662